ORDER
Restani, Judge:
Upon the motions of plaintiffs F.lli de Cecco di Filippo Fara San Martino S.p.A., Rummo S.p.A. Molina e Pastificio, La Molisana Industrie Alimentari S.p.A., and Pastificio Fratelli Pagani S.p.A., and plaintiffs-intervenors Barilla Alimentari S.p.A., the AFI Pasta Group, and Industria Alimentari Colavita S.p.A., for judgment under USCIT R. 56.2, to annul an extension by the United States Department of Commerce (“Department”) of provisional antidumping measures for the period of May 19, 1996 through July 24, 1996, and for other relief, and upon the papers presented in support of such motions, and the Court having considered the opposition to such motions, and having heard the arguments of counsel, and the Court having issued its opinion and order dated October 2,1997, granting plaintiffs’ motions, and for the reasons stated therein, it is hereby
Ordered, adjudged and decreed that plaintiffs’ motions for judgment are granted; and it is further
Ordered, adjudged and decreed that the Department shall instruct the United States Customs Service (“Customs Service”) to : (1) lift the suspension of liquidation, release any bonds or other security posted, and refund any and all cash deposits paid as estimated antidumping duties on any and all entries of the subject merchandise which were produced by a producer listed on Exhibit A, attached hereto, or imported by an importer listed on Exhibit A, and were entered, or withdrawn from warehouse for consumption, after May 18, 1996, and before July 24, 1996; and (2) liquidate those entries without regard to any antidumping duty; and (3) pay any such refunds of cash deposits in accordance with law, including interest, from the date of entry at the rate(s) as announced from time to time by the Customs Service pursuant to Title 19, United States Code, Section 1505(c).
The Clerk of the Court is directed to enter judgment accordingly.
*1238Exhibit A to Judgment
Producers:
F.lli de Ceceo di Filippo Fara San Martino S.p.A.
Rummo S.p.A. Molina e Pastificio
La Molisana Industrie Alimentari S.p.A.
Pastificio Fratelli Pagani S.p.A.
Barilla Alimentari S.p.A.
Industria Alimentari Colavita S.p.A.
Importers:
Agrusa, Inc.
Belcanto Fancy Foods, Ltd.
Cento Fine Foods, Inc. (Atlantic Food Distributors)
George De Lallo Co., Inc.
Domil, Inc.
Ferrara Food Co., Inc.
Gourmet Award Foods
I.T. & M, Inc.
Italfoods, Inc.
La Pace Imports, Inc.
Medusa Corporation
Musco Food Corp.
The Pastene Companies, Ltd.
Rienzi & Sons
Ron-Son Mushroom Products, Inc.
Santini Foods, Inc.
Sinco, Inc.
World Finer Foods, Inc.